DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on March 23, 2021 and November 18, 2021 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	Claims 1-11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claim 1, it is unclear how the blocking layer is disposed in the display area of the substrate when the blocking layer is not formed on a same layer as the substrate.  The Examiner instead assumes the blocking layer is disposed in the display area or a projection of the blocking layer onto the substrate is disposed in the display area of the substrate.

	Claim Rejections 35 U.S.C. § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek et al. (U.S. Patent Publication No. 2021/0336232 A1), as cited in the IDS and hereafter “Baek”.
	
	As to claim 1, Baek teaches:
A substrate including a display area PA1+SA1 and a transmission area TA.  Baek teaches a corresponding display device.  See Baek, FIG. 8.

A blocking layer 2200 disposed in the display area of the substrate and including a first blocking layer 2220 and a second blocking layer 2210 that is disposed on the first blocking layer.  Per the Examiner’s 35 U.S.C. § 112(b) rejection interpretation supra, Baek teaches the blocking layer disposed in the display area.
 
An insulating layer 113 disposed on the blocking layer.

A transistor TR disposed on the insulating layer.

A light emitting element EL connected to the transistor.

Wherein a first reflectivity of the first blocking layer 2220 is smaller than a second reflectivity of the second blocking layer 2210, and wherein a first absorption coefficient of the first blocking layer is smaller than a second absorption coefficient of the second blocking layer.  Baek teaches the structural components of FIG. 8 have the same descriptions as similar structural components from FIGS. 1-5.  Id. at ¶ [0103].  Here, first blocking layer 2220 corresponds to 220 and second blocking layer 2210 corresponds to 210.  Baek teaches the reflectivity and absorption coefficient  limitations given that the first blocking layer 2220 and the second blocking layer 2210 are formed from the same materials as disclosed in Applicant’s specification, e.g. MoOx and Mo, respectively.  Id. at ¶¶ [0053]-[0054].

	
	As to claim 2, Baek teaches the first blocking layer 2220 includes a metal oxide such as MoOx and the second blocking layer 2210 includes a metal such as Mo.  Id.

 	As to claim 3, Baek teaches the first blocking layer 2220 comprises MoOx and the second blocking layer 2210 comprises Mo.  Id.

 	As to claim 4, Baek teaches the first blocking layer 2220 includes tantalum in addition to the MoOx.  Id. at ¶ [0054].

 	As to claim 12, Baek teaches:
A first display area A2 including a first pixel area PA2.  Baek teaches a first display area A2 and a second display area A1.  Id. at FIG. 1, FIG. 3, FIG. 4.

A second display area A1 including a second pixel area PA1 and a transmission area TA that are disposed adjacent to each other, wherein no pixel is disposed in the transmission area.  Baek teaches that FIG. 8 corresponds to an A1 region.  Id. at ¶ [0104].  No pixel is disposed in the transmission region because of an opening formed therein.  Id. at FIG. 3, FIG. 8.

An optical device EL overlapping the second display area.

A blocking layer 2200 disposed in the second pixel area and including a first blocking layer 2220 and a second blocking layer 2210 that is disposed on the first blocking layer.

Wherein a first reflectivity of the first blocking layer is smaller than a second reflectivity of the second blocking layer, and wherein a first absorption coefficient of the first blocking layer is smaller than a second absorption coefficient of the second blocking layer.  Baek teaches the structural components of FIG. 8 have the same descriptions as similar structural components from FIGS. 1-5.  Id. at ¶ [0103].  Here, first blocking layer 2220 corresponds to 220 and second blocking layer 2210 corresponds to 210.  Baek teaches the reflectivity and absorption coefficient  limitations given that the first blocking layer 2220 and the second blocking layer 2210 are formed from the same materials as disclosed in Applicant’s specification, e.g. MoOx and Mo, respectively.  Id. at ¶¶ [0053]-[0054].

	
	As to claim 16, Baek teaches the first blocking layer 2220 includes a metal oxide such as MoOx and the second blocking layer 2210 includes a metal such as Mo.  Id.

 	As to claim 17, Baek teaches the first blocking layer 2220 includes tantalum in addition to the MoOx.  Id. at ¶ [0054].


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 8-11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claim 1, and further in view of Shin et al. (U.S. Patent Publication No. 2019/0288043 A1), hereafter “Shin”.

 	As to claim 8, Baek does not teach, inter alia, a first insulating layer.
On the other hand, Shin teaches a first insulating layer BFL placed directly on underlying base layer BL (corresponding to Baek’s substrate 110).  See Shin, FIG. 5.  The combination of Shin and Baek therefore places Shin’s first insulating layer between the substrate and the first blocking layer.  Shin further teaches the first insulating layer BFL comprising silicon.  Id. at ¶ [0055].
 	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of a first insulating layer would yield the predictable benefit of preventing impurities from diffusing into transistors formed thereon.  Id. 


 	As to claim 9, Shin teaches silicon nitride, silicon oxide, and silicon oxynitride or the like.  Id. 

 	As to claim 10, Baek teaches a second insulating layer 111+112 between the second blocking layer 2210 and the transistor, wherein the second insulating layer includes silicon nitride, silicon oxide, and silicon oxynitride.  See Baek, ¶¶ [0074], [0076].

 	As to claim 11, Baek teaches the second insulating layer 111+112 includes a first layer 111 and a second layer 112 that is disposed on the first layer, the first layer includes a silicon nitride, and the second layer includes a silicon oxide.  Id.


 	As to claim 21, Baek does not teach, inter alia, a first insulating layer.
On the other hand, Shin teaches a first insulating layer BFL placed directly on underlying base layer BL (corresponding to Baek’s substrate 110).  See Shin, FIG. 5.  The combination of Shin and Baek therefore places Shin’s first insulating layer between the substrate and the first blocking layer.  Shin further teaches the first insulating layer BFL comprising silicon oxide, silicon nitride, or silicon oxynitride.  Id. at ¶ [0055].
 	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of a first insulating layer would yield the predictable benefit of preventing impurities from diffusing into transistors formed thereon.  Id. 


 	As to claim 22, Baek teaches a second insulating layer 111+112 between the second blocking layer 2210 and the transistor, wherein the second insulating layer includes silicon nitride, silicon oxide, and silicon oxynitride.  See Baek, ¶¶ [0074], [0076].


 	Claims 5, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claims 1 and 12.

 	As to claims 5 and 18, Baek does not teach the wt % of tantalum in the first blocking layer.  However, Baek does recognize the amount and proportion of tantalum in the first blocking layer as a result effective variable.  Id. at ¶ [0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date to vary a weight percentage of tantalum to achieve the desired amount of 8 wt % or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	As to claim 13, Baek teaches the blocking layer includes an opening that overlaps the transmission area.  Id. at FIG. 8.  However, Baek is silent as to the shape of the opening.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	

 	As to claim 14, Baek teaches an edge of the opening has recessed portions (recessed from a top surface) and convex portions.  See Baek, FIG. 8.
  	
	As to claim 15, Baek teaches the blocking layer includes an opening that overlaps the transmission area.  Id.  However, Baek is silent as to the shape of the opening.
 	On the other hand, shape, size, and dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

 	Claims 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claims 1 and 12, and further in view of Nian et al. (U.S. Patent Publication No. 2020/0326588 A1), hereafter “Nian”.
	

 	As to claims 6 and 19, Baek does not teach the first blocking layer includes titanium and molybdenum oxide.  
	 	On the other hand, Nian teaches a first blocking layer 128 may comprise a combination of molybdenum oxide and titanium.  See Nian, ¶ [0034].
Id.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  See MPEP 2144.06.


 	As to claims 7 and 20, Baek and Nian do not teach the first blocking layer includes about 50 wt% titanium.  
 	On the other hand, the Examiner notes Applicant has not specified a criticality to the weight percent of titanium, a variable.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions or variable are critical.  "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).






	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829